Memorandum. The order of the Wayne County Court should be reversed and the judgment of conviction of the Court of Special .Sessions of the Village of Clyde reinstated. An operator *639has a right to detach from his license and withhold from police inspection the stub showing the record of prior traffic convictions. It is not, however, a violation of section 501 (snbd. 1, par. c) of the Vehicle and Traffic Law for a police officer to examine such a record if it is voluntarily given him by the operator. Since the motorist is aware of his right to detach the conviction record as the notice of such a right is printed on the license, the officer is under no duty additionally to inform the motorist of this at the time he requests to inspect the license.
Chief Judge Desmond and Judges Fuld, Van Voorhis, Burke, Scileppi, Bergan and Keating concur.
Order reversed, etc.